Citation Nr: 0913799	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date earlier than January 19, 
2005 for the grant of entitlement to service connection for 
diabetes mellitus type II associated with herbicide exposure.

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

5.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a rating decision dated in June 2004, the 
RO denied service connection for bilateral hearing loss, 
tinnitus, and diabetes mellitus.  In a rating decision dated 
in May 2005, the RO awarded service connection for diabetes 
mellitus associated with herbicide exposure and assigned a 10 
percent rating, effective January 19, 2005.  The Veteran has 
appealed the effective date of the 10 percent rating for his 
service-connected diabetes mellitus disability. 

The issues of ratings in excess of 10 percent for right and 
left lower extremity peripheral neuropathy are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran is not shown to have a current bilateral 
hearing loss disability for VA compensation purposes.

3.  Tinnitus, first reported more than 35 years after 
separation from service, is not shown to be due to exposure 
to acoustic trauma during military service.
4.  In a May 2005 rating decision, the RO granted entitlement 
to service connection for diabetes mellitus, effective from 
January 19, 2005.

5.  The evidence of record includes factually ascertainable 
evidence dated on January 12, 2005 that demonstrates 
entitlement to service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
so presumed.  38 C.F.R. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by military 
service, nor may service incurrence of an organic disease of 
the nervous system (tinnitus) be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  The criteria for an effective date from January 12, 2005, 
but no earlier, for the award service connection for diabetes 
mellitus have been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
bilateral hearing loss and diabetes mellitus was received in 
December 2003.  Thereafter, he was notified of the general 
provisions of the VCAA by the St. Louis RO in correspondence 
dated in January 2004.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims (for bilateral hearing loss, 
diabetes mellitus, and tinnitus), identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  His claim for service connection for 
tinnitus was received in February 2004.  In a May 2005 rating 
decision, the RO awarded service connection for diabetes 
mellitus and assigned a 10 percent rating, effective January 
19, 2005.  The Veteran appealed the effective date for this 
benefit.  Thereafter, the claims were reviewed and statements 
of the case were issued in May 2005 and April 2006.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in April 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, VA treatment records, and 
private treatment records have been obtained and associated 
with his claims file.  The Veteran has also been provided 
with VA audiology and diabetes mellitus examinations to 
assess the current nature and etiology of his claimed 
disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Service Connection - General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss or tinnitus), 
may be presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a) (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he was exposed to loud noises under 
combat conditions when he served in the artillery while in 
Vietnam and that he now has bilateral hearing loss and 
tinnitus as a result.  

The Veteran's DD Form 214 (separation from service) lists his 
military occupational specialty as FA (field artillery) 
crewman.  Awards included the National Defense Service Medal 
(NDSM), Vietnam Service Medal with Bronze Service Star, the 
Bronze Star Medal, and the Republic of Vietnam Campaign Medal 
with 60 device (RVNCM w/60 Device).

In a pre-induction examination report dated in March 1966, 
hearing acuity on whispered voice testing was reported as 
15/15 bilaterally.  In a March 1966 Report of Medical 
History, the Veteran indicated that he had been employed for 
about 8 years as a furniture finisher. 

During service, the Veteran underwent audiometric 
examinations at induction and at separation.  It should be 
noted that prior to November 1, 1967, service departments 
used ASA units to record puretone sensitivity thresholds in 
audiometric measurement.  VA currently uses ISO (ANSI) units.  
For purposes of comparison between the service audiometric 
data and more recent VA audiometric data, the table below 
shows the ASA measurements recorded in service, with the 
comparable ISO (ANSI) measurements in adjacent parentheses.  
The results of the September 1967 induction audiometric 
examination are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add 
(ISO)
(15)
(10)
(10)
(10)
(5)
Septembe
r 1967
(Inducti
on)
RIGHT
5 (20)
0 (10)
0 (10)
*
0 (5)

LEFT
0 (15)
5 (15)
0 (10)
*
5 (10)

Service treatment records are silent for any complaints of 
hearing loss or tinnitus.  In a separation report of medical 
history dated in September 1969, the Veteran denied any 
hearing loss or ear trouble.  In a separation medical 
examination report dated in September 1969, he indicated that 
his specialty was a gunner and that he served in that 
capacity for a total of 10 months.  Audiometric data results 
were recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
September 
1969
(Separation)
RIGHT
10
10
10
*
10

LEFT
10
10
10
*
20

Post-service private treatment records from S. S., M.D., 
dated from June 1997 to March 2000 contained no complaints or 
findings of hearing loss or tinnitus.

The Board notes that the claims file includes a private 
audiogram evaluation report from an unidentified health care 
provider dated in February 2004 that reflects audiometric 
findings; however, these findings are reported in graphic 
instead of numeric form.  The Board is precluded from 
applying these graphic results to the criteria of 38 C.F.R. § 
3.385 to determine whether the Veteran has a bilateral 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may not 
interpret graphical representations of audiometric data).

VA treatment records dated from January 2000 to April 2005 
contained no complaints or findings of hearing loss or 
tinnitus.  In a April 2005 VA diabetes mellitus examination, 
the Veteran disclosed that he had worked for 26 years at a 
distribution center for a hardware store corporation.

In connection with the current service connection claim, the 
Veteran underwent a VA audiological examination in April 2005 
to determine the current level of acuity of his hearing.  He 
reported that he had a history of noise exposure as an 
artillery man in Vietnam while in service, a concussion in 
service after a mortar explosion, a post-service history of 
occupational noise exposure that included work in warehouse 
settings where at times it was noisy, and denied recreational 
noise exposure.  He stated that he has had constant, 
bilateral tinnitus since service.

The results of the authorized audiometric evaluation were as 
follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
10
15
25
30
30
25
LEFT
15
10
25
25
20
20

Speech recognition scores using Maryland CNC word lists were 
reported as 96 percent in each ear.  

Following the authorized audiometric evaluation, the examiner 
diagnosed mild high frequency sensory hearing loss in the 
right ear and essentially normal hearing in the left ear.  He 
opined that it was less likely as not that hearing loss or 
tinnitus was caused by or a result of military service.  He 
supported his conclusion, indicating that a review of the 
claims file revealed only a very slightly reduced auditory 
threshold at separation compared to the values at induction; 
he also noted that the Veteran's hearing at separation 
remained well within the normal range bilaterally.  

The Board has considered the Veteran and his representative's 
contentions that he has a current bilateral hearing loss 
disability as a result of noise exposure during active 
service, but finds that service connection is not warranted 
because the Veteran's hearing thresholds and speech 
recognition scores do not demonstrate that he has a bilateral 
hearing loss disability within the meaning of 38 C.F.R. § 
3.385 (2008).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 2002 & Supp. 2006).  Accordingly, where, as here, 
the competent medical evidence establishes that the Veteran 
does not have the extent of hearing loss needed to constitute 
a disability under 38 C.F.R. § 3.385, the disability for 
which service connection is sought is not established, and 
thus, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
claim for service connection for bilateral hearing loss must 
be denied because the first essential criterion for a grant 
of service connection - evidence of current bilateral hearing 
loss disability - has not been met.

In addition, the Board has considered the Veteran and his 
representative's contentions that he has tinnitus as a result 
of noise exposure during active service, but finds that 
service connection is not warranted.  First, the Board notes 
that the first documented evidence of tinnitus was in April 
2005 on VA examination, more than 35 years after the 
Veteran's discharge from service.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).     

Moreover, the Board finds that the medical opinion rendered 
by the April 2005 VA examiner is persuasive.  Contrary to the 
assertion of the Veteran's representative that the medical 
opinion was not supported by a rationale, the Board observes 
that the examiner reviewed the Veteran's claims file, which 
contained no evidence of complaints or findings related to 
tinnitus until the Veteran filed his claim in 2004 and 
appeared for an examination in 2005, and he noted that 
although the Veteran's hearing was slightly reduced at 
separation, it remained within the normal range bilaterally.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

In connection with the claims, the Board has considered the 
assertions that the Veteran and his representative have 
advanced on appeal.  However, the Veteran cannot establish a 
service connection claim on the basis of these assertions 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that he has current bilateral hearing loss 
and tinnitus disabilities associated with noise exposure 
during military service, the claims turn on a medical matter 
- the relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the Veteran is not 
competent to render a probative (i.e., persuasive) opinion on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Therefore, the 
Veteran's assertions in this regard do not constitute 
persuasive evidence in support of the claims.

For the foregoing reasons, the claims for service connection 
for bilateral hearing loss and tinnitus must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and 
persuasive evidence to support the claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Earlier Effective Date

Law and Regulations

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
See 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2008).

The terms "claim" and "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2008).

Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
See 38 C.F.R. § 3.1(r).

The effective date of an award for disability compensation 
will be the day following separation from active service or 
date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(b)(2) (2008).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  See 38 
C.F.R. § 3.155(a) (2008).

The Court has also held that VA is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Nehmer

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by 
herbicide or Agent Orange exposure, VA has issued a special 
regulation to implement orders of a United States district 
court in the class action case of Nehmer v. United States 
Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2006) 
(Nehmer).  See also Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I); Nehmer v. United States Veterans Administration, 32 F. 
Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Effective dates for disability compensation awarded to Nehmer 
class members are set forth at 38 C.F.R. § 3.816.  Under that 
regulation, a Nehmer class member is a Vietnam Veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include type II diabetes.  See 38 C.F.R. § 3.816(b).  In this 
case, the Veteran is a "Nehmer class member" within the 
meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" (i.e., diabetes mellitus) within the 
meaning of 38 C.F.R. § 3.816(b)(2).  

However, an earlier effective date under 38 C.F.R. § 3.816(c) 
is not warranted because (1) VA has never denied a claim of 
service connection for diabetes mellitus from the Veteran 
between September 25, 1985 and May 3, 1989; (2) the Veteran 
did not submit a claim for diabetes mellitus between May 3, 
1989 and May 8, 2001, the effective date for the regulation 
which added diabetes mellitus as a disease presumptively due 
to in-service exposure to herbicides; or (3) the Veteran did 
not submit a claim of service connection for diabetes 
mellitus within one year of his separation from service in 
September 1969.  See 38 C.F.R. § 3.816(c).  

Factual Background and Analysis

In written statements of record, the Veteran and his 
representative contend that he is entitled to an effective 
date earlier than January 19, 2005 for the award of service 
connection for diabetes mellitus related to in-service 
herbicide exposure.  Specifically, the Veteran maintains that 
he is entitled to service connection from December 16, 2003, 
the date his claim was received.

The earliest records in the Veteran's claims folder were 
received in November 1971 and pertained to educational 
benefits that the Veteran was seeking.  Records received in 
December 1974 pertained to a declaration of marital status.

In a formal application for compensation (VA Form 21-526) 
received on December 13, 2003, the Veteran applied for 
service connection for diabetes mellitus and other claimed 
disabilities.  This was the first indication that the Veteran 
was seeking service connection for diabetes mellitus.

Private treatment records from S. S., M.D., dated from June 
1997 to March 2000 contained no diagnosis of or treatment for 
diabetes mellitus.

In a VA treatment note dated in December 2003, the 
physician's assessment included elevated FBS (fasting blood 
sugar).  The plan included a referral for diabetes education, 
a dietitian consultation, and repeat FBS testing.

In a rating decision dated in June 2004, the RO denied the 
Veteran's claim for service connection for diabetes mellitus 
because the evidence of record included no diagnosis or 
treatment for diabetes mellitus.

VA treatment records dated from December 2003 to December 
2004 contained no diagnosis or treatment for diabetes 
mellitus.  In a March 2004 VA urinalysis report, the sample 
was negative for urine glucose.   In a VA treatment note 
dated on January 12, 2005, the physician noted that the 
Veteran had been followed for abnormal FBS with normal A1C 
(glycosylated hemoglobin).  The assessment included 
noninsulin dependent diabetes mellitus.  VA treatment records 
dated on January 19, 2005 showed that the Veteran attended 
the diabetes glucometer clinic and a diabetes education 
class.

In a VA diabetes mellitus examination report dated in April 
2005, the examiner reviewed the claims file.  She noted that 
the Veteran was diagnosed with diabetes mellitus in January 
2005.  Following a physical examination, including diagnostic 
and clinical testing, the examiner diagnosed diabetes 
mellitus type II, diet-controlled.  

In a rating decision dated in May 2005, the RO awarded 
service connection for diabetes mellitus, effective January 
19, 2005, the date on which the medical documentation of 
record confirmed a diagnosis of diabetes mellitus.  

Additional VA treatment records dated to January 2006 showed 
continued treatment for diabetes mellitus.

Based upon the evidence of record, the Board finds that the 
January 12, 2005 VA treatment note is considered factually 
ascertainable evidence that the Veteran was diagnosed with 
diabetes mellitus on that date.  Therefore, an effective date 
from January 12, 2005, but no earlier, is warranted for the 
award of service connection for diabetes mellitus.  

An effective date earlier than January 12, 2005 is not 
warranted, however, because entitlement did not arise until 
January 12, 2005, and federal law requires that the effective 
date will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2008).  Here, 
entitlement arose after the December 16, 2003 receipt of the 
claim for service connection.  Accordingly, the Veteran's 
claim for entitlement to an effective date from December 16, 
2003, the date his claim was received, is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an effective date of January 12, 2005, but no 
earlier, is granted for entitlement to service connection for 
diabetes mellitus type II associated with herbicide exposure. 

REMAND

In May 2005, the RO awarded the Veteran service connection 
for peripheral neuropathy of the right and left lower 
extremity secondary to service connected diabetes mellitus, 
and assigned a noncompensable (zero) percent rating for each 
lower extremity.  The Veteran filed a timely notice of 
disagreement averring that a higher rating was justified for 
each lower extremity.  In a April 2006 rating action, the RO 
increased to 10 percent each, the disability ratings for 
peripheral neuropathy of the right and left lower extremity.  
Because the increase in the evaluation of the Veteran's 
peripheral neuropathy of the right and left lower extremity 
does not represent the maximum rating available for these 
disabilities, the Veteran's claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

A statement of the case (SOC) has not been sent to the 
Veteran regarding these issues.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the Court indicated that in a case in 
which a Veteran expressed disagreement in writing with a 
decision by an agency of original jurisdiction and the agency 
of original jurisdiction failed to issue an SOC, the Board 
must remand the matter for issuance of an SOC.  After the RO 
has issued the SOC, the claim should be returned to the Board 
only if the Veteran perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In view of the foregoing, the case is remanded for the 
following action:

A statement of the case (SOC), containing 
all applicable laws and regulations, 
addressing the Veteran's claims of 
entitlement to and increased rating for 
peripheral neuropathy of the right and 
left lower extremities must be issued.  
Manlincon, 12 Vet. App. 238.  The Veteran 
should be advised of the time period in 
which to perfect his appeal.  Only if the 
Veteran's appeal as to these issues is 
perfected within the applicable time 
period and the claims continue to be 
denied on remand, should the case return 
to the Board for appellate review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the Veteran until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


